Citation Nr: 0304052	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
service with the U.S. Army from November 1968 to November 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the Los 
Angeles, California Regional Office (RO).  An RO hearing was 
held in February 1995, a transcript of which is on file.  

The Board remanded the case for additional development in 
February 1998.

The appellant has not asserted a claim for DIC benefits based 
upon a total service-connected disability of at least a ten-
year duration prior to the veteran's death.  Hypothetical 
entitlement to DIC under § 1318 has not been explicitly 
raised or argued with specificity as required in 
Cole v. West, 13 Vet. App. 268, 278 (1999).  It is not raised 
by the record.  Accordingly, hypothetical entitlement is not 
at issue and the stay of such claims does not apply in this 
case.  See Chairman's Memorandum No. 01-01-17 (August 23, 
2001). 


FINDINGS OF FACT

1.  The veteran died in December 1992; the cause of death 
listed on his death certificate is acute renal failure due to 
end stage alcoholic liver disease, with congestive heart 
failure listed as another significant condition contributing 
to death.  
2.  At the time of his death, the veteran had established 
service connection for schizophrenia (evaluated as 50 percent 
disabling) and the residuals of an injury to the dorsal and 
cervical spine (evaluated as noncompensable). 

3.  Cardiovascular or renal disease or end stage liver 
disease, with congestive heart failure, was not manifested in 
service; cardiovascular/renal disease or cirrhosis was not 
manifested within one year following the veteran's discharge 
from active duty; and none of these disorders is shown to 
have been related to service or to a service-connected 
disability.

4.  Service connected disability did not cause or contribute 
to cause the veteran's death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  The 
claim has been considered on the merits.  Well-groundedness 
is not an issue.  The appellant was provided a copy of the 
rating decision explaining why her claim for service 
connection for the cause of the veteran's death was denied.  
Through a December 1994 statement of the case (SOC), the 
February 1998 Board Remand, various correspondence from VA 
(including a December 2002 letter specifically addressing the 
VCAA), and the supplemental statements of the case (SSOC) 
dated in May 1995 and September 2002, the appellant was 
advised of the controlling law and regulations.  These 
communications clearly explained her rights and 
responsibilities and advised her what evidence was of record 
and what type of evidence could substantiate her claim.  
Furthermore, they (and specifically the December 2002 VCAA 
letter) advised her of her and VA's respective 
responsibilities in the development of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The file contains the veteran's death certificate, medical 
records showing treatment prior to his death, and a VA 
medical opinion regarding the possibility of a relationship 
between the cause of the veteran's death and his service-
connected disorders.  In December 2002, the appellant was 
advised of the time period she had for submitting/identifying 
additional evidence she would like considered.  She has not 
responded, and there is no indication that any pertinent 
records remain outstanding.  As the record appears complete, 
it is not prejudicial to the appellant for the Board to 
consider the claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Factual Background

During his lifetime the veteran had established service 
connection for schizophrenia (rated 50 percent disabling) and 
the residuals of an injury to the dorsal and cervical spine 
(rated noncompensable). 

The veteran's death certificate reveals that he died on 
December [redacted], 1992 at the Kern Medical Center.  The cause of 
death listed was acute renal failure due to end stage liver 
disease, with congestive heart failure listed as another 
significant condition contributing to death.  The interval 
between onset of acute renal failure and death was noted to 
be days, while the interval between onset of end stage liver 
disease and death was noted to be months.   

Service medical records show no complaints or findings 
indicative of renal problems, liver disease, or chronic heart 
problems.  While the veteran was treated for complaints of 
chest pain, a rapid heartbeat, and difficulty catching his 
breath in October 1969, the diagnosis was anxiety.  No other 
records show the presence of a chronic disorder during 
service, and the veteran's July 1970 examination prior to 
separation revealed no abnormalities.

VA and private medical records show that since separation 
from service in 1970, the veteran has been treated for a 
spinal condition, schizophrenic reaction, anxiety reaction, 
and heroin abuse.

The earliest medical evidence showing treatment for problems 
possibly related the heart, liver, or kidneys is in the mid 
1980s.  Records from the Kern Medical Center show that the 
veteran was treated in March 1985 for left-hand cellulitis.  
He was seen for a possible kidney stone in October 1987, and 
for complaints of abdominal pain in May 1988.  The impression 
was spleenomegaly and possible small right renal calculus.  
The veteran was treated in October 1990 for right thigh 
cellulitis, sepsis, thrombocytopenia, and a urinary tract 
infection.  

VA hospital summaries show that the veteran was admitted on 
two occasions in August 1992.  He was first admitted with a 
history of liver disease and complaints of right lower 
extremity erythema, fever and chills.  A past medical history 
included: Hepatitis B, which was possibly thought to be 
secondary to intravenous drug abuse; anemia, with evidence of 
pancytopenia, splenomegaly, coagulopathy, erythroid 
hyperplasia, and marked cellularity; history of icterus which 
occurred approximately five years ago, after a trip to 
Mexico; and echocardiogram findings of left ventricular 
dysfunction and four-chamber hypertrophy.  The veteran was 
treated for cellulitis with possible endocarditis, anemia and 
pancytopenia thought to be secondary to splenomegaly, and 
cirrhosis.  Discharge diagnoses were: cellulitis, right lower 
extremity; pancytopenia; rule out chronic hepatitis C; and 
history of hepatitis B, currently only surface antigen 
positive.    

Records from the Kern Medical Center reveal that the veteran 
was admitted on  December 17, 1992 for renal failure and end 
stage liver disease.  Secondary diagnoses included renal 
failure, hepatorenal syndrome, ascites, anasarca, congestive 
heart failure, and hypotension.  He presented in the 
emergency room complaining of a four-day history of shortness 
of breath, weakness, increased abdominal size, and increased 
lower extremity edema.  He had been followed for the last 
year and a half at the Sepulveda VA hospital where he was 
treated for end-stage liver disease.  Past work-up showed 
previous exposures to both hepatitis B and hepatitis C, as 
well as a previous echocardiogram showing left ventricular 
dysfunction with four-chamber hypertrophy.  The veteran had a 
long history of jaundice and anemia secondary to his 
hepatorenal syndrome.  The veteran was initially admitted to 
the medicine floor, however his condition worsened and he 
became progressively encephalopathic and difficult to arouse.  
The veteran's edema continued to worsen, his urinary output 
decreased significantly, and he became hypotensive.  He was 
transferred for aggressive treatment because of worsening 
cirrhosis and multiple organ failure with worsening 
hyponatremia, noted to be probably secondary to dilutional 
factors, secondary to the cirrhosis and the hypotension, 
probably secondary to intervascular fluid depletion.  His 
condition continued to deteriorate, and he became comatose 
with worsening multi-organ failure until expiring on December 
[redacted], 1992. 

At her February 1995 RO hearing, the appellant asserted that 
her husband's death was in part attributable to Agent Orange 
exposure during service or to medication he took for his 
service-connected schizophrenia over the 15 years prior to 
his death.  It was noted that these medications included 
Stelazine, Thorazine, Amitriptyline, Valium, Triavil, and 
Codeine.   

Pursuant to a February 1998 Board Remand, the RO obtained an 
advisory medical opinion as to the possibility that 
medications prescribed for the veteran's service-connected 
schizophrenia were a factor in causing or contributing to 
cause his death.  The February 2002 report of such opinion 
reflects that the VA physician reviewed the veteran's claims 
file and his past medical history.  The physician noted the 
cause of the veteran's death as indicated on the death 
certificate, and then repeated the appellant's contentions 
that either Agent Orange caused the veteran's liver disease 
or that the liver disease resulted from psychotropic 
medications provided to control the veteran's service-
connected schizophrenia.  The examining physician indicated 
that he was familiar with Agent Orange related maladies, but 
was absolutely unfamiliar with any supposed or documented 
Agent Orange effects capable of causing end-stage liver 
disease or renal failure, including Porphyria Cutanea Tarda.  
The physician noted that the veteran suffered from heroin 
addiction and that he reported at the VA examination 
conducted at Sepulveda in 1981 that he drank beer and was 
still using heroin perhaps on a monthly basis.  The physician 
also noted that the veteran was treated for his psychiatric 
condition with Stelazine, Amitriptylene, and Thorazine.  
Valium, Elavil, and Triavil were also noted prescriptions.  
He opined:  

There is no possibility that Agent Orange 
exposure played any role whatsoever in 
the development of liver disease.  None 
of the medications listed as having been 
employed in the treatment of this 
veteran's schizophrenia have any 
likelihood of causing serious liver 
problems, let alone liver failure.  With 
or without the pejorative 'alcoholic' on 
the death certificate, it has been my 
experience that heroin addicts are more 
likely to die of Alcoholic Liver Disease, 
than almost any other single entity.  
Heroin addiction, which generally 
involves repetitive unsterile intravenous 
injections, is a primary risk factor for 
Hepatitis B and C.  While I found no 
evidence of either diagnosis, I would be 
very surprised if the veteran did not 
have one or both of these diagnoses.     

He concluded:  "There is no likelihood whatsoever that the 
veteran's liver disease was caused by either Agent Orange 
exposure or treatments offered him for his schizophrenia."

Analysis

To establish service connection for the cause of a  veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
diseases, including cardiovascular/renal disease and 
cirrhosis (but not hepatitis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38  U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Neither of the veteran's service-connected disabilities, 
schizophrenia and residuals of a dorsal and cervical spine 
injury is shown to have been a factor in causing, or 
accelerating, the veteran's death from renal failure due to 
end stage liver disease  with congestive heart failure.  
Furthermore, there is no competent evidence indicating that 
cardiovascular/renal disease was manifested in service or in 
the first postservice year (so as to warrant presumptive 
service connection for such a disability as a chronic 
disorder under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309).  

The Board notes that there was a lapse of many years between 
the veteran's separation from service in 1970 and the 
earliest medical evidence of treatment for possible liver or 
kidney problems, in 1985.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000).  

The appellant's primary contention is that either Agent 
Orange exposure during the veteran's service or medications 
he took for his service-connected schizophrenia caused his 
renal failure due to end stage liver disease with congestive 
heart failure, resulting in his death.  There is no competent 
(medical) evidence on file supporting either contention.  To 
the contrary, a VA physician who reviewed the case in 
February 2002 and was asked to provide a medical opinion 
addressing the appellant's assertions regarding the 
possibility of a link to service emphatically concluded that  
"[t]here is no likelihood whatsoever that the veteran's 
liver disease was caused by either Agent Orange exposure or 
treatments offered him for his schizophrenia."  It is 
noteworthy that hepatitis (a suspected factor in the 
veteran's death) is not listed among the diseases for which 
service connection may be granted on a presumptive basis as 
due to Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309.

Regarding the appellant's own beliefs that the veteran's 
death-causing liver disease was either due to Agent Orange 
exposure or due to medication he was prescribed for his 
service connected schizophrenia, as she is a layperson, she 
is not competent to offer opinions regarding medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 
(1992).

As there is no competent evidence relating the veteran's 
death-causing renal failure and liver disease with congestive 
heart failure to service or to a service-connected 
disability, service connection for the cause of his death is 
not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	George R Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

